06/21/2CS¢ LOCC FADOZBURIAMS Document Ghedlgd0G/G0/21 Page 1of15 Paget; 132.

Chart

Ammie P. Hale
DOB: 05/24/1975

 

06/21/2021 03:30 pm Ammmie P. Hale DOB 06/24/1975 Page 1/18
06/21/2@aS@: 1POCFMOOAalg2rMS DocumenyMReryllGGROR/Z0/21 Page 2 of 15 Pagal 133, 514

Encounters

ce he NTE, | gs iomevttreerimmpmeeret ny aS SSS aN

 

0 term emma denim be

Encounter 4 Dats 06/03/2024
Diagnosis Bipolar affnclive, nixed (296,60 | F31,60), Anxiaty, generalized (300.02 | F4t.1), Back pain (72%,5 | M54.9)

Encounter 3 Date 05/1:3/2¢1.21 ;
Diagnosis Bipolar affective, nixed (296.60 | F31.60), Anxiety, generalized (300.02 | F41.1), Back pain {721.5 | M54.9)

Encounter 2 Date 04/20/20:2 |
Diagnosis Bipolar affective, inixed (296.60 | F31.60), Anxiety, generalized (300,02 | F41,1), Back pain "721.5 | M549)

Encounter 1 Date 04/14/2041
Diagnosis Bipolar affect ve, inixed (296.60 | F31.60), Anxiety, generalized (300, 02 | F41.1), Back pain 72e!,5 | MS4,9)

 

06/21/2021 03:30 pm Ammie P, Hale DOB 05/24/1975 Page 2/18
06/21/2@ase:12OwrQN02GwIRIePMS DocumentéRedsilegR0G/Z0/21 Page 3of15 Pagaliobs4oai9

Encounter #4

6/9) 20848 OMe eo
: Office Visi! - fl polar affective, mixed & .60), ?
M54.9) (Nasreen f. Dar, i10) ' (296.60 | F31.60), Anxiety, generalized (300.12 | F41.1), Back pain (724.5 |
Ammie P Hale
Documented: 5/9/2021 -:5¢ 2M
Location: Princeton Offic:
Patient #: 55190
DOB: 5/24/1975
Married / Language: English / Aace: White
Female

Ristory of Present | liness (Nivsreen R, Dar MD; 6/9/2021 3:01 PM)
The patiant le 246 year ld fimale who Presents with a complaint of follow-up.

Location: Bipolar Disorder

Severity: 5 (1-10

Duration: Several yrs.

Symptoms: increased frayue-1zy of depression episode and low motivation

Problem List/Past Medical (Naveen R. Dar, MD; 6/9/2021 2:54 PM)
Back pain (724.5 | M54.9)

Allergies (Nasreen R. Dar, MU): 3/9/2024 2:54 PM)
No Known Drug Allergies [04/18/2021]:
No Known Allergies foarg/3 M21]:

immunization History (Nasreg:) R. Dar, MD; 6/9/2021 2:54 PM)
Up to date

Family History (Nasreen F. Des, MD: 6/9/2021 2:54 PM)
Depression Father,
Bipolar Disorder Materne! Atirit.

Social History (Nasreen R. Dar. MD; 6/9/2021 2:54 PM)
Current tobacco use Curjent avary day smoker.

Non Drinker/No Alcohol Use

Drug Use Uses marijuanie

Travel History (Nasreen R. Dar, MD: 6/9/2021 2:54 PM)
Non-Contributory Travel H sto’

Medication History (Nasreem F, Dar, MD; 6/9/2021 2:54 PM)

Abilify (5MG Tablet, 1 (one) Chal am, Taken starting 05/1 3/2021) Active.
Amitriptyline HC] (50MG Table, 1 (one) Oral hs, Taken starting 05/13/2021) Active.
Medications Reconciled

Review of Systems (Nasre-2n Fi. Dar MD; 6/9/2021 2:54 PM) .

General Present- Fatigue, Nigitl Sweats, Tiredness and Weight Gain. Not Present- Appetite Loss, Dietary Chenges, Excessive Crying, Medication
Changes, Obesity and Wel ght Loss.

Skin Noi Present- Bruising, Gis mminess, Dryness, Hives, Itching, Pruritus and Rash. ,

HEENT Present- Visual (i¢turli ances and Wears glasses/contact lenses. Not Present- Blurred Vision, Colo’ Bliticlness, Decreased Night Vision,
Double Vision, Ear Dischanje, E ar Pain, Eye Pain, Glaucoma, Hearing Loss, Nose Bleed, Ringing in the Ea:s, Runny Nose, Sleep Apnea and
Spinning Sensation.

Neck Present- Neck Pain iind Meck Stiffness.

Respiratory Not Present- Chrcnic Cough, Difficulty Breathing and Wheezing.

Cardiovascular Present- ?altil ations. Not Present- Chest Paln, Edema and Fainting / Blacking Out. ;

Musculoskeletal Present Back Pain, Joint Pain and Joint Stiffness. Not Present- Joint Redness, Joint Svsiling, Leg Cramps, Leg Weakness,
Muscle Atrophy, Muscle Cramp, Muscle Pain and Muscle Weakness. ;
Neurological Not Present: Dizziness, Fainting, Focal Neurological Symptoms, Headaches, Hyperactivity, Incantinence Stool, | ncontinence Urine,
Incoordination, Loss of Corscic asness, Numbness, Paresthesias and Seizures,

Psychiatric Present- Anxiaty, Change In Sleep Pattern, Depression, Easily Irritated, Hypersomnia, Inabili: {9 Gencentrate, Mood changes and
Nervousness. Not Present- Delirium, Delusions, Disorientation, Early Awakening, Fearful, Feels safe at hone, (requent crying, Hallucinations,
Impaired Cognitive Function, tnzomnia, Memory Loss, Panic Attacks, Suicidal | eation, Suicidal Planning 211d 1-ouble Falling Asleep.

Vitals (Nasreen Ri. Dar MD; 6/8/7024 2:55 PM)

6/9/2021 2:14

Welght: 194.13 lb Height: Ge in

Body Surface Area: 1.93 m2 Body Mass Index: 33.32 kg/m?
Temp,: 97,5°F Ap Pulse: 86 (Regular)

BP: 106/80(Sitting, Lett Arin, Silandard)

06/21/2021 03:30 pm Ammie P. Hale DOB 05/24/1975 Page 3/18
06/21/2@ase@:1POxeraOO2aIRIAMS Document BRegnilg@eOG/Z0/21 Page 4 of 15 Pages 135g

Physical Exam (Nasreen ft, ar MD; 6/9/2021 2:55 PM)

Mental Status - Alert,

General Appearance - Co»: erative,
Build & Nutrition - Well no srished and Well developed,
Posture - Normal posture,

Galt - Normal.

Hydration - \Well hydra ed,

Voice - Normal.

Dress - Neat and Appro priatis,

Health Status - Generé! Hisalth Good.
Hyglene - Good,

Eye Contact - Good,

Integumentary
pubhel Assossment
mination of related sy stems reveals - Eyes are cl ear, wiih no discharge, lesions or obvious infer tion of the conjunctivae or iids, U
InsBestion and palpation ¢/ skin surfaces ot the - Head/Face: no rashes, ulcers, lesions or eviden::2 of phote cae No pubable rectus
eet Characteristic A
verall examination of the patient's skin reveals - no rashes. Color - normal coloration of skin. §1¢In Moisture = normal skin molstur
3 ; : e.
Tem perature - normal ‘varit inh is noted, Texture - normal skin texture, Thickness - normal skin thic ‘nes, Hair Distribution and Texture -
normal distribution of sczlp ev! ody hair, with normal hair texture.

n zk
Face
Global Assessment - a:rauriatic.
Neck
GlobaJ Assessment - full reige of motion.
ENMT

Global Assessment .
Examination of relatec' systems reveals + normocephalic, atraumatic. Upon examination of the u ars, Hose, mouth and threat « on
assessment of hearing, tre patient has normal hearing threshold,

Chest and Lung Exara
Chest and lung exam ravens - quiet, even and easy respiratory effort with no use of accessory musi les,

Breast - Did not examine,

Cardiovascular ;
Cardiovascular examination reveals - (see Vital Signs section for blood pressure measurements),

Neurologic ,
Examination of related syz.2ms reveals - patient is well-developed and well-nourished, normal gali anc station and normal muscle strength
and tone in all extremities.

Neuropsychiatric
Examination of related sy ‘ems reveals - strength and tone Is normal overall with no atrophy, spas city or temors,

Mental status exam perforined with findings of - ho evidence of hallucinations, delusions, obsessic iis cr homicidal/suicidal ideation and
giana ability to recall rezen! and remote events and fund of knowledge is intact.

Orientation - grignted tc peson, orlented to place and oriented to time,

Associations - intact. ;

Judgment and Insight - ingizht is appropriate concerning matters relevant to self, the pationt displays appopriate judgment regarding every
day activities and judgment is ppropriate in Social situations.

Abnormal/ Psychotic Thoughts - no delusions, no hallucinations, no compulsions , no obsessions, no 1omicidal ideation, no suicidal ideation,
no phoblas,

Speech - Normal.

Language - Normal. .

Thought Processes/ Conit!ve Function - Normal.

Attltude - Cooperative,

Mannerlisms - None.

Muscular - Fidgety.

Physio Signs - None. ;

Mood - Depressed and Anxious.

Affect - Apprapriate.

Insight - Fair.

Judgement - Fair. .

Concentration - Fair.

Assessment & Plan (Nasre:n Fi. Dar MD; 6/8/2021 2:59 PM)
Bipolar affective, mixed (236.40) | F31.60)

Anxiety, generalized (300.2 | *41.1)

Back pain (724.5 | M54.9)

Current Plans

Freni

Changed Abilify 1 MG Oral Tablet, 1/2 Tablet am, #45, 30 days start ing Og/08) 2021, No Refill, ;
Continued Amitriplyling HCl 50 MG Oral Tablet, 1 (ong) Tablet hs, #90, 30 days starting 06/09/2',21, No Refill,
a epoie counse ing \vas provided: discussed with patient and provided information.
Pt Education - Stress lvsnagement: Deep Breathing: relaxation techniques

Follow up in 4 weeks ar as needed .
Note: Patient Counselled regan: ing effects and side-effects of madicines.

06/21/2021 03:30 pm Ammie P. Hale DOB 05/24/1975 Page 4/18
06/21/2088SE, 462PyCEOO0ZPsdPshRMS Documeni@irekilekO6/s0/21 Page5of15 Pagad#odeGo19

Time Spent 18 min,

Signed electronically by Nasr 3en R Dar, MD (6/9/2021 3:02 PM)

06/21/2021 03:30 pm Ammie P, Hale DOB 05/24/1975 ‘ Page 5/18
06/21/208ASE, J62PyCRQOOZOsdESERIMIS Documeni6Reerilek 6/80/21 Page 6of15 Pageid#ndeoo19
Encounter #3

5/13/2021; Office Sane
1: ce Visit - dipolar affective, mixed (296, 3 i j
54.9) (Nastean A. Dat ro) (296,60 | F31,60), Anxiaty, generalized (100.02) F41.1), Back pain (724.5 |
Ammie P Hale
Appointment: 5/13/2021 2:01) PM
Location: Princeton Offices
Patient #: 55190
DOB; 5/24/1975
Married / Language: English / Race: White
Female

History of Present | lines. (Nu sroon R. Dar MD: 8/49/2024 4:84 PM)
The patient is a 45 year old ‘rnale who presents with a complaint of follow-up.

Location: Bipolar Disorder
Severity: 4 (1-10)
Duration: Several yrs,
Symptoms: nervousness

Problem List/Past Medica (Nasreen R. Dar, MD; 5/13/2021 3:11 PM)
Back pain (724.5 | M54.9)

wees (Nasreen R. Dar MD: 5/13/2021 3:11 PM)
No Known Drug Allergies [04/15/2021):
No Known Allergies [04/15/2321]:

Immunization History (Nasrea A. Dar, MD; 8/18/2021 3:11 PM)

Up to date
Family Bistory [Nawrssn Fi. Da’, MD; 5/13/2021 3:11 PM)
Depression Father.

Bipolar Disorder Materné! Aut.

Social History (Nasreen R, Dar MD; 5/13/2021 3:11 PM)
Current tobacco use Curent very day smoker.

Non Drinker/No Alcohol Use

Drug Use Uses marijuana,

Travel History (Nasreen R Der. MD; 5/13/2021 3:11 PM)
Non-Contributory Travel Histor

Medication History (Nasrevn Fl, Dar, MD; 5/13/2021 3:12 PM)

Abilify (6MG Tablet, 1 (ore) Oval am, Taken Seng OF eae) inactive.
Amitriptyline HCl (S0MG Table :, 1 (one) Oral hs, Taken starting 04/29/2021) Inactive,
Medications Reconciled

Review of Systems (Nasrezn fi, Dar MD; 5/13/2021 3:11 PM)
General Present- Fatigue Nig! 7 Sweats, Tiredness and Weight Galn. Not Present: Appetite Loss, Dietary Chiinges, Excessive Crying, Medication
Changes, Obesity and Weight Loss.
Skin Not Present- Bruisint), Clamminess, Dryness, Hives, Itching, Pruritus and Rash.
HEENT Fresent- Visual Disturbsnces and Wears glasses/contact lenses. Not Present- Blurred Vision, Colci Blindness, Decreased Night Vision,
Double Vision, Ear Discharge, Fiar Pain, Eye Pain, Glaucoma, Hearing Loss, Nose Bleed, Ringing in the Ears, F.unny Nose, Sleep Apnea and
meng Sensation.

eck Present- Neck Pain and Meck Stiffness,
Respiratory Not Present- Chronic Cough, Difficulty Breathing and Wheezing.
Cardiovascular Present- Palpitations, Not Present- Chest Pain, Edema and Fainting / Blacking Out,
Musculoskeletal Present- Backs Pain, Joint Pain and Joint Stiffness, Not Present- Joint Redness, Joint Svrallir.g, Leg Cramps, Leg Weakness,
Muscia Atrophy, Muscle Cramps, Muscle Pain and Muscle Weakness. ;
Neurological Not Prosent- Dizziness, Fainting, Focal Neurological Symptoms, Headaches, Hyperactivity, necntinence Stool, incontinence Urine,
Incoordination, Loss of Corscia.isness, Numbness, Paresthesias and Seizures. ;
Psychlatric Present- Anxisty, Shange in Sleep Paitem, Depression, Easily Itritated, H ersomnia, [nabilily tc Concantrate. Mood changes and
Nervousness, Not Present- De! ium, Delusions, Disorientation, Early Awakening, Feartul, Feels safe at hove, “requent crying, Hallucinations,
Impaired Cognitive Functicn, Irsomnia, Memory Loss, Panic Attacks, Suicidal Ideation, Sulcidal Planning ¢.1d “rouble Falling Asleep.

Vitals (Nasreen R, Dar MD; 5/15/2021 3:15 PM)
2:12 PM

B/13/ 2021 2:
Weight: 197.38 lb Height: ti1 in

Body Surface Area: 195m? Body Mass Index; 33,88 kg/m?
Temp.: 97.7°F (Temporal) ulse: 93 (Regular)
BP; 115/82(Sitting, Lett Arn, :andard)

06/21/2021 03:30 pm Ammie P. Hala DOB 05/24/1975 Page 6/18
086/21/2@ase: 202OMCFOO02Z04dPSRPAMS DocumentaSReshileck06/B0/21 Page 7 of 15 PagadHadsthoi9

Physical Exam (Nasreen R. ar MD; 5/13/2004 3:15 PM)

Mental Status - Alert,

General Appearance - Co>:erative,
Build & Nutrition - Well no irished and Well developed.
Posture - Normal posture,

Gait - Normal.

Hydration - Well hydra ‘ed.

Volce - Normal.

Dress - Neat and Appro oriaty.

Health Status - General Hin th Good.
Hy glene - Good,

Eye Contact - Good,

Integumentary
Globa ! pone amy nt

xamination of related systems reveals - Eyes ara clear, with no discharge, lesions or obvious infer tion of the conjunetivae or lids, U on
nena oe and palpation cl skin surfaces of the - Head/Face: no rashes, ulcers, lasions or eviden:. of photo danteue. No palpable rdtutes

igs.

ont Cia ee ristles '

verall examination of the patient's skin reveals - no rashes. Color - normal coloration of skin. 51 din Moisture - normal skin moisture
Temperature - normal ‘warmth is noted. Texture ~ normal skin texture. Thickness - normal skin thic«ness, Halr Distribution and Texture -
hormat distribution of scsip ard body hair, with normal hair texture.

Head and Neck

Face

Global Assessment - a:raur tatic.

Neck

Global Assessment - fulll remige of motion.
ENMT

Giobal Assessment
ExamI[nation of relatec| sy!iems reveals - normocepnalic, atraumatic. Upon axamination of the cara, nose, mouth and throat - on
assessment of hearing, the patient has normal hearing threshold,

Chest and Ling Exam
Chest and lung exam reveuls ~ quiet, even and easy respiratory effort with no use of accessory must les,

Breast - Did not examine.

Cardiovascular ;
Cardiovascular examinatlan reveals - (see Vital Signs section for blood pressure measurements),

EXamination of related syztoms reveals - patient ts well-developed and well-nourished, normal gal: anc station and normal muscla strength
and tone In all extremities.

Neur iris

Examination of related sys:2ms reveals - strength and tone is normal overall with no atrophy, spas city or temors.

Mental status exam perfor ned with findings of - no evidence of hallucinations, delusions, obsessiciis cr homicidal/sulcidal ideation and
displays ability 10 recall reseni znd remote events and fund of knowledge is intact,

Orientation - oriented tc person, oriented to place and orlented to time.

Assoclations - intact. . /

Judgment and Insight -insiznt is appropriate concerning matters relevant to self, the patient displays appropriate judgment regarding every
day activities ane jucoment i appropriate in social situations, Co ; a,
Abnormal/ Psychotic Thoughts - no delusions, no hallucinations, no compulsions , no obsessions, no 1omicidal ideation, no suicidal ideation,
no phobias,

Speech - Normal.

Language - Normal.

Thought Processes/ Cojjnilive Function - Normal,

Attitude - Cooperative.

Mannerlisms - None.

Muscular - Fidgety,

Physio Signs - None.

Mood - Depressed and Anxious.

Aftact - Appropriate.

Insight - Fair.

Judgement - Fair.

Concentration - Fair.

Assessment & Plan (Nasrean A. Dar MD: 8/13/2021 4:50 PM)
Bipolar affective, mixed (236,60) | F81.60)

Anxiety, generalized (300.2 | *41.1)

Back pain (724.5 | M54,9)

Current Plans

Restarted Abilify 5 MG Oral Tablet, 1 (one) Tablet am, #30, 30 days starting 05/13/2021, No Reli|, ;
Restarted Amitript line HCl 50 MG Oral Tablet, 1 (one) Tablet hs, #30, 30 days starting 05/13/2021, to Rofill,
Supportive counse ing vas provided: discussed with patiant and provided information.
Pt_Edueation - Stress l/anagoment: Deep Breathing: relaxation techniques

Follow up in 4 weeks or as needed . .
Note: Patient Counselled regart ing effects and side-effects of medicines,

 

06/21/2021 03:30 pm ~ Ammie P, Hale DOB 05/24/1975 Page 7/18
06/21/2QaSe: 202BNCFQOOZB4dPsePMIS Documenygerkilgck06/g0/21 Page 8 of 15 Paga@sdindshoig
Time Spent 15 min.

Signed electronically by Vasran R Dar, MD (5/13/2024 4:53 PM)

 

06/21/2021 03:30 pm Ammie P, Hale DOB 06/24/1975 Page 8/18
06/21/2@ase:22OcFOO02RS2PMS Document@Renvilgge0G/Z0/21 Page 9 of 15 PagaP.td0. 915
Encounter #2

ir ae ae eae
: Difice Vitlt + dipolar affective, mixed (296.60 .60 i i : i
M549) (Nasreor a Ne, i ( | F31.60), Anxiety, generalized (:}00,02 | F41.1), Back pain (724.5 |
Ammie P Hale
Dacumented: 4/29/2021 1:60 PM
Location: Princeton Offic=
Patient #; 55190
DOB: 5/24/1975
Married / Language: English / Race: White
Female

History of Present Illness. (Nasreen R. Dar MD; 4/29/2021 3:44 PM)
The patient is.a45 year vid“omale who presents with a complaint of follow-up.

Location: Bipolar Disorder

Severity: 5 (1-10

Duration: Several yrs.

Symptoms: Low energy, cow “notivation

Problem List/Past Medica (Nasreen R. Dar, MD; 4/29/2021 2:55 PM)
Back pain (724.5 | MB4,9)

Allergles (Nasreen R, Dar MID: 4/29/2024 2:55 PM)
No Known Drug Allergies Koop
No Known Allergies [04/15/2227]:

Immunization History (Nesree.. R. Dar, MD: 4/29/2001 2-55 PM)
Up to date

Family History (Nasraen Fl, Da, MD; 4/29/2021 2:55 PM)
Depression Father.
Bipolar Disorder Maternal Aut.

Social History (Nasreen R. Dar, MD; 4/29/2021 2:55 PM)
Current tobacee use Cur‘ent avery day smoker,

Non Drinker/No Alcohol Use

Drug Use Uses marijuana,

Travel History (Nasreen R Del, MD; 4/29/2021 2:55 PM)
Non-Contributory Travel + istary

Medication nee (Nasreen Fi, Dar, MD; 4/29/2021 2:56 PM)

Abilify (2MG Tablet, 1 (ore) Cralam, Taken startin 04/16/2021) Inactive,
Amitriptyline HCl (25MG “ablet, 1 (one) Oral hs, Taken starting 04/15/2021) Inactive,
Medications Reconciled

Review of Systems (Nasreen I. Dar MD; 4/29/2021 2:55 PM)

General Prasent- Fata. Nig at Sweats, Tiredness and Weight Gain. Not Present- Appetite Loss, Dietar’ Chinges, Excessive Oring, Medication

Changes, Obesity and We. ght !.oss,

Skin Not Present- Bruisinj, Ckrnminess, Dryness, Hives, itching, Pruritus and Rash.

HEENT Present- Visual Disturtznces and Wears glasses/contact lenses. Not Present- Blurred Vision, Colc Blitdnass, Decreased Night Vision,

anaes ye a Dischaige, {tar Pain, Eye Pain, Glaucoma, Hearing Loss, Nose Bleed, Ringing in the Ez/s, Fiuinny Nose, Sleep Apnea and
pinning Sensation,

Neck Present- Neck Pain and Wack Stiffness,

Respiratory Not Present Chranic Cough, Difficulty Breathing and Wheezing.

Cardiovascular Present- Pals tations, Not Present- Chest Pain, Edema and Fainting / Blacking Out,

Musculoskeletai Proson- Bixk Pain, Joint Pain and Joint Stitiness. Not Present- Joint Redness, Joint Si aflirig, Leg Cramps, Leg Weakness,

Muscle Atrophy, Muscle Ciamyxs, Muscle Pain and Muscle Weakness.

Naurological Not Presen'- Dizziness, Fainting, Focal Neurological Symptoms, Headaches, Hyperactivity, neuntinence Stool, Incontinence Urine,

Inccordination, Loss of Censcic usness, Numbness, Paresthesias and Seizures.

Psychiatric Present- Anxiety. Change in Sleep Pattern, Depression, Easily Irritated, Hypersomnia, Inabil -y te Concentrate, Mood ehanges and

Nervousness, Not Present- Deii‘ium, Delusions, Disorientation, Early Awakening, Fearful, Feels sate at ho-ie, Frequent, crying, Hallucinations,

Impaired Cognitive Function, !msomnia, Memory Loss, Panic Attacks, Sulcldal ideation, Suicidal Planning ind ‘Trouble Falling Asleep.

Vitals (Nasreen R. Dar MD 4/13/2021 2:58 PM)

4/29/2024 2:57

Welght: 183.38 ib Heigiit: 84 in

Body Surface Area: 1.91m? Body Mass Index: 32.33 kg/m?
Temp.:97.9°F Pulse: !31 (Fiegular)

BP: 144/98(Sitting, Left Arm, Standard)

06/21/2021 03:30 pm Ammie P. Hale DOB 05/24/1975 Page 9/18
06/21/20aS@ eOerFQQ02RIRSAMS Document Okxedn @d0G30/21 Page 10 of 15 Paggidé 144519

Physical Exant (Nasrean R. (ar MD: 4/29/2021 2:59 PM}

Mental Status - Alert,
neral Appearance - Coo serative,
Bulld & Nutrition - Well no irished and Well developed.
Posture - Normal posture.
Gait - Normal.
Hydration - \Well hydra ed.
Volce - Normal.
Dress - Neat and Appro oriaty,
Health Status - Gencral Health Good,
Hyglene - Good.
Eye Contact - Good,

Lntequmentary
ae Set
amination of related systems reveals - Eyes are clear, with no discharge, lesions or obvious infe: tion of the coniuncti
; } yunctivae of lids. Upon

Cherian and palpation tf skin surfaces a the - Head/Face: no rashes, ulcers, lesions or eviden:2 of photo damage. No palpable nodules
ae Characteristics §
Overall examination of the patient's skin reveals - no rashes. Color - normal coloration of skin. §icin Moisture - normal skin moistur
Temperature - normal ‘war ith Is noted. Texture - normal skin texture. Thickness - normal skin thic:ness, Halr Distributi r

Ire = 1. Te i ‘Tesi, on and Ti -
normal distribution of sceilp and body hair, with normal hair texture. : ee

Head and Neck
Fac

a
Global Assessment - gtrauriaile.
Neck
Global Assessment « [iill re: 1ge of motion.

ENMT

Global Assessment

Examination of relatec! syslems reveals - normocephalic, atraumatic. Upon examination of the :ars, nose, mouth and throat - on
assessment of hearing, thie patient has normal hearing threshold.

Chest and Lung Exam
Chest and Jurig exam raves - quiet, oven and easy respiratory effort with no use of accessory must ies,
Breast - Did not examine.

Cardiovaseulgr
Cardiovascular examination reveals - (see Vital Signs section for blood pressure measurements).

Neurologic
Examination of related systems reveals - patient is well-developed and well-nourished, normal gai’ ancl station and normai muscle strength
and tone in all extremities.

Neur tric

Examination of related syiiiems reveals - strength and tone is normal Qverall with no atrophy, spas: city of temors.

Mental status exam perfor ned with findings of - no evidance of hallucinations, detusions, obsessic 1s c - homicidal/sulcidal ideation and
displays ability to recall recenl and remote events and fund of knowledge is intact.

Orientation - oriented tc person, oriented to place and oriented to time,

Associations - intact,

Judgment ancl Insight - insizht is appropriate concerning matters relevant to self, the patient displays appropriate judgment regarding every
day activities and judgmet is tspropriate in social situations.

pneu: Psychotic Thou hts - no delusions, no hallucinations, no compulsions , no obsessions, no A0micidal ideation, no suicidal ideation,
no phobias.

Speech - Normal.

Language - Normal.

Thought Processes! Caynitive Function - Normal.

Attitude - Cooperative.

Mannerlsms - Nona.

Muscular » Fidgety.

Physio Signs - None.

Mood - Depressed and Anxlous.

Affect - Appropriate,

Insight - Fair.

Judgement - Fair.

Concentration - Fair.

Assessment & Plan (Nasrean Ft. Dar MD; 4/29/2021 3:10 PM)
Bipolar affective, mixed (296.61) | F31.60)

Anxiety, generalized (300.2 | =41.1)

Back pain (724.5 | M54.9)

Current Plans

Restarted Abilify 5 MGi Oral Tablet, 1 (one) Tablet am, #14, 14 ais senting 04/29/2021, No Reii |.

Restarted Amitriptsline HCl 50 MG Oral Tablet, 1 (one) Tablet hs, #14, 14 days starting 04/28/2024, No Refill.
Supportive counse ing \vas provided: discussed with patient and provided information.

Pt Education - Stress |v anagement: Deap Broathing: relaxation techniques

Follow up in 2 weeks «, as needed

Note: Patient Counselled regarc ing effects and sido-offects of medicines,

06/21/2021 03:30 pm Amimmie P. Hale DOB 05/24/1975 Page 10/18
06/21/20aS@ 122 ar QQ02QJIRSAMS Document SSrmladO®30/21 Page 11of15 Paggidij4go19
Time Spent 14 min,

Signed electronically ty Nasr2en R Dar, MD (4/29/2021 3:12 PM)

 

06/21/2021 03:30 pm Ammie P, Hale DOB 05/24/1975 Page 11/18
06/21/200S@ 2GErQRO2RIRERMS Document igremllehOG 30/21 Page 12 of 15 Paggidé 143.4

Encounter i 4

SL et ER ana a
4021; Office Visit - Gipolar affective, mixed (296.60 F31,60), Anxiety, generalized ('00.02] Fat. i

M54.9) (Nasreen R. Dar, wl ( | ) WI ('00.02 | 1), Back pain (724.5 |

Ammie P Hale

Documented: 4/15/2021 1:45 PM

Location: Princeton Offic:

Patient #: 55190

DOB: 5/24/1975

Married / Language: Engish ! Sace: White

Female

Rlistory of Presant | IInese (Newirsen R. Dar MD; 4/15/2021 2:97 PM)

The patient is a 45 year old Icmale who presents with bipolar disorder. The patient has a ourrently unde srmined bipolar type. Symptoms include
distract ibility, flight of ideas, racing thoughts, heightened sexual drive, agitation, periods of excess eneny, loss of Interests, depressed mood,
sleep disturbarice, fatigue, pair concentration and labile moods. The episodes occur daily, The patient ¢iscribes this as severe and worsening.
Associated symptoms include anxiety symptoms. Sulcide risk factors do not include suicidal thoughts, suiaidell intention or suicide attempt(s).
Homicidal risk factors cio not include homicidal thoughts, homicidal intention or homicide attempt(s). Curreni treatment includes selective
serotonin-nerepinephrine reur take Inhibitors. Current habits include cigarettes per day. Current substan 9 use does not includes cannabinoids,
hallueinegens, cocaine, slmulants, sedatives, oploids or inhalants, The patient is cu rently able to do ae vitius of daily Iving without limitations.

Problem List/Past Medical (Nasreen A. Dar, MD; 4/15/2021 2:25 PM}
Back pain (724.5 | M54.9)

Allergies (Nasreen R, Dar ML) 4/15/2021 2:25 PM)
No Known Drug Allergies [04/15/2021]:
No Known Allergies [04/15/1121]:

Pra e ) rlistory (Nasreen R. Dar, MD: 4/15/2021 2:25 PM)

Up to date
Family da 1 mid F.. Day’, MD; 4/15/2021 2:26 PM)
Depression Father,

Bipolar Disorder Materne) Aust.

Social History (Nasreen R. Dar MD; 4/15/2021 2:49 PM)
Current tobacco use Cur ‘ent very day smoker,

Non Drinker/No Alcohol Use

Drug Use Uses marijuana.

Travel History (Nasreen R Dar. MD; 4/15/2021 2:27 Pi)
Non-Contributory Travel Histor /

Medication ee Fi, Dar, MD; 4/15/2024 2:41 PM)
Effexor (75MG Tablet, 1 (ral ium) Active.
Medications Reconciled

Review of Systems (Nasreen FR. Dar MD; 4/15/2021 2:24 PM) ;
General Present- Fatigue Nig tt Sweats, Tiredness and Weight Gain. Not Present- Appetite Loss, Dietary Chringes, Excessive Crying, Medication
Changes, Obesity and Weight Loss. ;
Skin Not Present- Bruisiny, Clemminess, Dryness, Hives, Itching, Pruritus and Rash,
HEENT Present- Visual Disturances and Wears glasses/contacl lenses, Not Present- Blurred Vision, Colci Aliidness, Decreased Night Vision,
Rouble vigor. Ear Discharge, Har Pain, Eye Pain, Glaucoma, Hearing Loss, Nose Bleed, Ringing In the Eais, Fiinny Nose, Sleep Apnea and
inning Sensation,
eck Present- Neck Pain and Neck Stiffness. ;
Respiratory Not Present- Chronic Cough, Difficulty Breathing and near ;
Cardiovascular Present- Pall tations. Not Present» Chest Pain, Edema and ainting / Blacking Out,
Musculoskeletal Present- Bak Pain, Joint Pain and Joint Stiffness. Not Present- Joint Redness, Joint Sy allir 3, Leg Cramps, Leg Weakness,
Muscie Atrophy, Muscle Cramps:, Muscle Pain and Muscle Weakness. . ; ;
Neurological Not Presan’- Di:ziness, Fainting, Focal Neurological symptoms, Headaches, Hyperactivity, nce ttinence Stool, Incontinence Urine,
Incoordination, Loss of Cowsciousness, Numbness, Paresthesias and Seizures, . 7
Psychiatric Present- Anxisty, hange in Sleep Pattern, Depression, Easily Irritated, ersomnia, Inabilily tc Concentrate, Mood changes and
Nervousness. Not Present- Deli ium, Delusions, Disorientation, Early Awakening, Fearful, Feels safe at ho'1e, “requent ¢ ing, Hallucinations,
Impaired Cognitive Functien, i somnia, Memory Logs, Panic Attacks, Suicidal Ideation, Suicidal Planning ¢.1d “rouble Falling Asleep.

Vitals (Nasreen R. Dar MD; 4/" 5/2021 2:28 PM)
11:09 PM
Weight: 189,38 1b Helglit: 44 in
Body Surface Area: 1.91 1m? Body Mass Index; 32.51 kg/m?
Temp.: 97.3° F (Tempore ) Pulse: 82 (Regular)
BP: 140/94 (Sitting, Left Arm, '3:andard)

 

06/21/2021 03:30 pm Ammia P. Hale DOB 05/24/1975 Page 12/18
06/21/20 280 1220PmrsQQO02DdIPSAMS Documenh@orreNladeG/30/21 Page 13 of 15 Paggidifs dA4oig

Physical Exam (Nasreen R. Car MD; 4/18/2024 2:39 PM)

Mental Status - Alert.
General Appaarance - Cocperative,
Build & Nutrition - Wall neurished and Well developed.
Posture - Normal postu-e.

Gait - Normal.

Hydratlon - Well hydrated.

Volce - Normal.

Dress - Neat and Appropriate.

Health Status - Genere| Heath Good.
Hygiene - Good.

Eye Contact - Good,

m
Gl obal Aciaeerk

Examination of relate! sy;tems reveals - a ie are clear, with no discharge, lesions or obvious infe: tlor of the conjunctivas or Ids. Upon

en and palpation’ <I skin surfaces of the - Head/Face: no rashes, ulcers, lesions or evident: of photo damage. No palpable nodules
asses.

General Charactorietics

Overall examination of tht patient's skin reveals - no rashes. Color - normal coloration of skin. ©: tin Ioisture - normal skin moisture.

Temperature ~ normal warrrth is noted. Texture - hormal skin texture, Thickness = hormal skin thicl: 7es;. Halr Distribution and Texture -

normal distribution of seg lp aircl body hair, with normal hair texture,

Head and Neck

Face

Global Assessment + a'rauntatic.

Neck

Global Assessment - ftill re we of motion,

ENMT.

Giobal Assessment ;

Examination of relatec systems reveals - normocephalic, atraumatic. Upon examination of the vars, nose, mouth and throat - on
assessment of hearing, the paiant has normal hearing threshold,

Chest and Lung Exam
Chest and lung exami r2verls - quiet, even and gasy respiratory effort with no use of accessory mus: les.

Breast - Did not examine.

rdlov {
Cardiovascular examinatiay reveals - (see Vital Signs section for blood pressure measurements),

Examination of ralated sywoms reveals - patient ts wall-developed and well-nourished, normal gail anc station and normal muscle strength
and tone in all extremitiag,

hiatric
Examination of related sysiems reveals - strength and tone is normal overall with no atrophy, spast.zity or temors,
Mental status exam pe ‘forired with findings of - no evidence of hallucinations, delusions, obsessici s 0” homicidal/suicidal ideation and
displays ability to recall re xen and remote events and fund of knowledge is intact.
Orientation - oriented to perron, oriented to place and oriented to time.
Associations - intact. ; .
Judgment and Insight « ingijht is appropriate concerning matters relevant to self, the patient displays tpp ‘opriate judgment regarding every
day activities and judgmert is iopropriate in social situations. a .
pig tl Psychotic Tr oughts - no delusions, no hallucinations, no compulsions , nO obsessions, no i9rrigidal ideation, no suicidal ideation,
no phobias.
Speech - Normal.
Language - Normal. .
Thought Processes/ Coqjnitl+e Function « Normal,
Attitude - Cooperative.
Mannerisms - None,
Muscular - Fidgety.
Physio Signs - None.
Mood » Depressed and Ar xiows.
Affect - Appropriate.
Insight - Fair,
Judgement - Fair. |
Concentration - Fair.

Assessment & Plan (Nasrevn Fi. Dar MD: 4/15/2021 2:35 PM)
Bipolar affective, mixed (2:)6,€(- | F31.60)

Anety, generalized (300.(12 | 141.1)

Back pain (724.5 | M54.9)

Current Plans

@ Started Abilify 2 M3 Oral Tablet, 1 (one) Tablet am, #14, 14 days starting 04/15/2021, No Refill.
© Started Amitriptyline Hc! 26 MG Oral Tablet, 1 (one) Tablet hs, #14, 14 days startling 04/15/2021 Noe Refill.
@ Supportive counseling vas provided: discussed with patient and provided information,
e Pr education - Stress Management: Deep Breathing: relaxation techniques

e Follow up in 2 weeks or as needed
Note: Patient Counselled regar:ing effects and side-effects of medicines.

=

06/21/2021 03:30 pm — Ammie P. Hale DOB 05/24/1975 Page 13/18
06/21/20088@ W2Q@erQQ02RJIR3IARMS Document ikrmNledG/390/21 Page 14 0f15 Paggidgij1449019

Tima Spent 25 min.

Signed electronically by Nasrcen R Dar, MD (4/15/2021 2:42 PM)

 

06/21/2021 03:30 pm Ammie P. Hale DOB 05/24/1975 : Page 14/18
06/21/2628SG -P2QErQO0AGaIRdaPMS Document @Rednilegp0G/30/21 Page 15o0f15 Pagpidttié4Go109

Scanned Documents
# Date Title Approved By Comments

1 03/24/2021 Psychiatric Evaluation White, Cynthia No

06/21/2021 03:30 pm Ammie P, Hale DOB 05/24/1975 Page 15/18
